09-4217-ag
         Zhang v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A098 713 549
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 31 st day of January, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _____________________________________
12
13       JIN ZHANG,
14                Petitioner,
15
16                         v.                                   09-4217-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Joan Xie, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Blair T. O’Connor,
27                                     Assistant Director; Claire L.
28                                     Workman, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5          Jin Zhang, a native and citizen of the People’s Republic

6    of China, seeks review of a September 17, 2009, order of the

7    BIA, affirming the January 2, 2008, decision of Immigration

8    Judge (“IJ”) George T. Chew, which denied her application for

9    asylum,     withholding   of    removal,     and     relief   under     the

10   Convention Against Torture (“CAT”).          In re Jin Zhang, No. A098

11   713   549   (B.I.A.   Sept.   17,   2009),   aff’g   No.   A098   713   549

12   (Immig. Ct. N.Y. City Jan. 2, 2008).           We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         Under the circumstances of this case, we review both the

16   IJ’s and the BIA’s opinions “for the sake of completeness.”

17   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (quoting

18   Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006)).                    The

19   applicable standards of review are well-established.              See Shu

20   Wen Sun v. BIA, 510 F.3d 377, 379 (2d Cir. 2007); Bah v.

21   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

22   I.    Fraudulent Document

23         Zhang argues that the agency’s finding, that the arrest

                                         2
1    warrant she submitted was fraudulent, was an insufficient

2    basis for an adverse credibility determination. *                     We conclude

3    that the agency reasonably determined that Zhang’s submission

4    of the fraudulent document undermined the credibility of her

5    claim.          Although Zhang disputes the reasoning of the consular

6    investigative report upon which the IJ based his finding that

7    the    warrant           was    fraudulent,       arguing   that     it   is    “not

8    unimaginable” that irregularities in the warrant were caused

9    by    the       Chinese    police,    we   have    recognized   that      “detailed

10   reports”          from    overseas     State      Department    or    immigration

11   officials regarding the authenticity of documents are highly

12   probative and often necessary for the proper adjudication of

13   an asylum claim.               See Zhen Nan Lin v. U.S. Dept. of Justice,

14   459 F.3d 255, 270 (2d Cir. 2006).                    Moreover, the agency did

15   not     err        in     rejecting        Zhang’s     explanation        for    the

16   irregularities in her warrant, insofar as it would not compel

17   a reasonable factfinder to accept the authenticity of the



                 *
                Although the agency’s adverse credibility
          determination is arguably not explicit, Zhang assumes
          that the agency made an adverse credibility
          determination, and we conclude that the agency’s
          decisions, based largely on Zhang’s submission of a
          fraudulent document, sufficiently constitute an adverse
          credibility determination. See Zaman, 514 F.3d at 237-
          38.

                                                 3
1    warrant.    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

2    2005).      Although     Zhang     argues       that   she     did    not     possess

3    firsthand      knowledge    of    how    the     warrant     was     given     to    her

4    parents, her testimony reflects that she was aware of the

5    document’s questionable authenticity at the time she submitted

6    it as evidence before the IJ.                 The agency thus did not err in

7    drawing an adverse inference from Zhang’s submission of the

8    fraudulent warrant.         See Corovic v. Mukasey, 519 F.3d 90, 97-

9    98 (2d Cir. 2008); Siewe v. Gonzales, 480 F.3d 160, 170 (2d

10   Cir. 2007).

11   II.   Lack of Corroboration

12         Having    reasonably        found       the   credibility          of   Zhang’s

13   testimony      undermined    by    her    submission       of      the   fraudulent

14   arrest warrant, the agency did not err in further relying on

15   Zhang’s failure to provide corroboration of her claim.                         As the

16   agency noted, the U.S. Department of State’s Profile of Asylum

17   Claims and Country Conditions in China for 2007 (“Country

18   Report”)    does   not     mention       Bailiang      Jaiao    –    the      form    of

19   Buddhism of which Zhang alleged she was a member, causing her

20   to be sought by the Chinese authorities.                       See Biao Yang v.

21   Gonzales, 496 F.3d 268, 273-74 (2d Cir. 2007).                       Moreover, the

22   agency reasonably found that the information in the Country


                                               4
1    Report that a Buddhist group called “the Way of the Goddess of

2    Mercy    (Guangyin   Famen)”   was   considered   a   cult   by    Chinese

3    authorities and that six group members were sentenced to up to

4    four years in prison in 2005, was insufficient corroboration

5    of Zhang’s claim, even assuming that Bailiang Jaiao was a part

6    of this group.       See id.   Contrary to Zhang’s arguments, the

7    agency did not err in failing to address specifically the

8    statement in the Country Reports that the Chinese authorities

9    used the term “cult” to stigmatize various groups, as that

10   statement appears in the Country Report’s discussion of Falun

11   Gong and related “qigong” groups, and is not included in the

12   section of the report discussing Buddhist groups.                 See Wei

13   Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).              Finally,

14   because Zhang’s withholding of removal and CAT claims were

15   based on the same facts as her asylum claim, the agency’s

16   analysis sufficiently addressed all three forms of relief.

17   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue

18   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.

19   2005).

20       For the foregoing reasons, the petition for review is

21   DENIED.    As we have completed our review, any stay of removal

22   that the Court previously granted in this petition is VACATED,

23   and any pending motion for a stay of removal in this petition
                                   5
1   is DISMISSED as moot.   Any pending request for oral argument

2   in this petition is DENIED in accordance with Federal Rule of

3   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

4   34.1(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8




                                  6